DETAILED ACTION
This office action is in response to the application filed on 08/21/2019. Claims 1-21 are pending and are examined.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: Examiner tried to reach applicant’s representative on 06/03/2021, in order to discuss possible examiner’s amendment with respect to the rejection of claim 4 and the objection of claim 9. However, the phone number of the attorney of record is no longer in service.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b)

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 4 
Claim 4 recites the limitation "The method as described in claim 1, wherein the keep-alive messages" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claim 9 is objected to because of the following informalities:
 	Claim 9 recites, “The apparatus as described in claim 9” should be “The apparatus as described in claim 8”. 
 Appropriate correction is required.

Allowable Subject Matter
Claims 1-3, 5-8 and 10-21 are allowed.

Claim 4 would be allowable if rewritten or amended to overcome the rejection under 112(b), set forth in this office action.

Claim 9 would be allowable if rewritten or amended to overcome the objection, set forth in this office action.

The following is an examiner’s statement of reasons for allowance:
The closest prior arts made of records are, Tran et al. (U.S Patent No. 7958159 B1, referred to as Tran) and Bordawekar et al. (U.S Pub No. 2017/0078324 A1, referred to as Bordawekar).
Tran discloses a method for determining whether statistics relating to execution of the database request violate one or more predefined rules, and in response to determining that the statistics relating to execution of the database request violate one or more predefined thresholds, one or more actions are performed by the database software.

Bordawekar discloses a method for detecting a denial-of-service attack on a graph database is provided. In response to receiving a request to process a graph query on the graph database from a client device via a network, a graph query pattern of the graph query is determined. In response to determining that the graph query pattern of the graph query matches a stored graph query pattern that lead to a previous denial-of-service attack on the graph database, the graph query is identified as the denial-of-service attack on the graph database. Then, the request to process the graph query is denied by dropping the graph query.

However, regarding claim 1, the prior art of Tran and Bordawekar when taken in the context of the claim as a whole do not disclose nor suggest, “executing a message exchange with the client over the client connection, thereby maintaining the client in a suspended state with respect to the request and inhibiting the client from attempting to reconnect to the database server; and while the database client remains in the suspended state, taking a given action.”.

Regarding claims 8 and 15, the prior art of Tran and Bordawekar when taken in the context of the claim as a whole do not disclose nor suggest, “execute a message exchange with the client over the client connection, thereby maintaining the client in a suspended state with respect to the request and inhibiting the client from attempting to reconnect to the database server; and 15while the database client remains in the suspended state, take a given action.”.

Claims 1-7 depend on claim 1, claims 9-14 depend on claim 8 and 16-21 depend on claim 15, and are of consequence allowed.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HASSAN SAADOUN/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435